DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 12/02/2021 is acknowledged.  The traversal is on the ground(s) that Applicant respectfully submits that claim groupings I and II relate to methods for operating an energy storage system having a plurality of HV DC battery modules including variously claimed aspects of preconditioning a LV DC auxiliary battery with current, isolating the LV DC auxiliary battery from all HV DC battery modules, and servicing a predetermined electrical load with the LV DC battery during reconfiguration of the energy storage system. Applicant respectfully suggests that a single search directed toward the broader aspects of either proposed grouping I or II would likely turn up references (if any) disclosing the features of the other grouping and therefor does not pose a serious search and/or examination burden on the Office.
This is found persuasive and therefore unelected claims II are rejoined with elected invention of group I. Therefore, claims 1-13 will be examined in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 06/02/2020 and 08/06/2020 have been considered and placed of record. Initialed copies are attached herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (Smith) WO 2016/029202 in view of Chow USPAT 10,086,705.
Regarding claim 1: Smith discloses and shows in Figs. 2-6: A method for reconfiguring an energy storage system having a plurality of DC battery modules(energy storage strings 101,201,301; see ¶[0020]-[0025] and Figs. 3-5), comprising: preconditioning a LV DC auxiliary (The opening and closing of switches can be performed by a control unit 60 that received an output criteria regarding energy, power, and/or voltage requirements and controls the switches to output power in accordance with the output criteria. Thus, the reconfigurable energy storage system is operable to reconfigure the arrangement of energy storage cells between a series configuration and a parallel configuration, depending on the desired output. This reconfiguration is referred to as string-level dynamic reconfiguration, since it occurs through operation of switches at the string level and can be performed while the system is outputting power ; see ¶[0034]) isolating the LV DC auxiliary battery from all HV DC battery modules during a reconfiguration of the energy storage system(see ¶[0036]; note-dynamic string-level isolation, which allows for select energy storage strings to be electrically disengaged from the larger energy storage system while other energy storage strings continue to be cycled. The various switches in the reconfigurable energy storage system can also be utilized to isolate energy storage strings or blocks of energy storage cells while the system is outputting power); and electrically servicing a predetermined electrical load with the LV DC battery during the reconfiguration of the energy storage system(note-The string-level isolation capability can also be used as part of a diagnostic and therapeutic tool within an online energy storage system. Specifically, energy storage strings that are flagged with a potential maintenance issue, are out of balance with other strings in the system, or are simply scheduled for remote performance verification, can be partially cycled by bringing the string online or offline while the remaining strings perform useful charging or discharging cycles. When coupled with suitable monitoring or measurement capabilities, such partial cycling may provide information to diagnose faults within the system, allow for verification of component performance to within design specifications, or even condition cells so that they can be brought into balance with the rest of the system, all without taking the system offline; see ¶[0037]-[0038]).
Smith discloses all the claimed invention except for expressly stating, the energy storage system having a plurality of HV DC battery modules and that the preconditioning is performed on a LV DC auxiliary battery.
Chow discloses factual evidence of, a vehicle (102) which may be an electric vehicle, a hybrid vehicle, a plug-in hybrid vehicle or any other type of vehicle that includes high-voltage (HV) battery components (120), low-voltage (LV) battery components (132), a motor (118) and/or a generator (134). The HV battery components (120) may include one or more rechargeable HV batteries (130) and/or HV cables. Chow further discloses (see abstract) that the one or more isolation triggers(108) are configured to isolate at least one of the LV battery(132) from the multiple HV batteries(130). Chow further discloses that conventional automotive electrical devices, such as the headlights, radio, and gauges are powered using a separate low voltage electrical system, such as a 12 V battery. Thus preconditioning the LV battery comprises powering (which involves discharging current and thus running current through the LV battery to power the headlights, radio, and gauges) conventional automotive electrical devices, such as the headlights, radio, and gauges using a separate low voltage electrical system, such as a 12 V battery(col. 1, lines 14-col. 2, line 18)(as per claim 7).
Chow further discloses executing a direct current recharge routine for a rechargeable battery energy storage system(under the control of the ECU 112 may control the operations of the BMCU 116 to charge and discharge the HV battery 120; see col. 6, lines 8-9)(as per claim 8). 
Smith and Chow are electric vehicle analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a LV DC auxiliary battery and a plurality of HV DC batteries into the energy storage system of Smith, since it was known in the art as evidenced and taught by Chow in col. 1, lines 13-24 that Hybrid, plug-in hybrid and electric vehicles have high voltage and low voltage electrical systems that power the vehicle. Typically, a high voltage electrical system powers the electric motor, generator and inverter while all other conventional automotive electrical devices, such as the headlights, radio, and gauges are powered using a separate low voltage electrical system, such as a 12 V battery.
Accordingly claims 1 and 8 would have been obvious.
Regarding claims 2-3,9-10, Smith in view of Chow discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively. Smith further discloses(see at least¶[0034]), wherein the plurality of configurations during the recharge routine comprises a series arrangement of HV DC battery modules and a parallel arrangement of HV DC battery modules, and wherein reconfiguring the rechargeable battery energy storage system comprises transitioning from one of the parallel and series arrangements of HV DC battery modules to the other of the parallel and series arrangements of HV DC battery modules and Smith further discloses(see at least ¶[0034]), wherein the plurality of configurations during the recharge routine comprises a series arrangement of HV DC battery modules and a parallel arrangement of HV DC battery modules, and wherein reconfiguring the rechargeable battery energy storage system comprises decoupling the LV DC auxiliary battery from one of the HV DC battery modules to another of the HV DC battery modules while the HV DC battery modules remain in the series arrangement.(¶[0034])(note-the opening and closing of switches can be performed by a control unit 60 that received an output criteria regarding energy, power, and/or voltage requirements and controls the switches to output power in accordance with the output criteria. Thus, the reconfigurable energy storage system is operable to reconfigure the arrangement of energy storage cells between a series configuration and a parallel configuration, depending on the desired output).
Regarding claims 4 and 11, Smith in view of Chow discloses all the claimed invention as set forth and discussed above in claims 1 and 8 respectively. Chow further discloses, wherein flowing current through a LV DC auxiliary battery to establish a predetermined state of discharge readiness of the LV DC auxiliary battery comprises alternating between charge and discharge current through the LV DC auxiliary battery(see Chow; col. 6, lines 8-9).
Regarding claim 5, Smith in view of Chow discloses all the claimed invention as set forth and discussed above in claim 1. Smith further discloses, wherein the at least one predetermined battery parameter comprises battery temperature( in addition to isolating faults when currents exceed the system design rating, a reconfigurable energy storage system equipped with a compatible monitoring system can also perform isolation when one or more cells begins to exhibit anomalous voltage or temperature characteristics; see ¶[0037]).
Regarding claim 6, Smith in view of Chow discloses all the claimed invention as set forth and discussed above in claim 1. Smith further implicitly discloses, wherein the at least one predetermined battery parameter comprises battery state of charge(note- since the capacity of a battery cell declines with age and use, and the voltage fluctuates with the state of charge of the battery cell and state of balance with the rest of the system (see ¶[0003]) and Smith further discloses in addition to isolating faults when currents exceed the system design rating, a reconfigurable energy storage system equipped with a compatible monitoring system can also perform isolation when one or more cells begins to exhibit anomalous voltage or temperature characteristics; see ¶[0037]). Chow further discloses that the BMCU (116), for example, may measure, using battery sensors (not shown), parameters used to determine the state of charge (SOC) of the HV battery (130)(col. 5, lines 58-62)
Regarding claim 7, Smith in view of Chow discloses all the claimed invention as set forth and discussed above in claim 1. Chow further discloses, wherein preconditioning the LV DC auxiliary battery comprises running current through the LV DC auxiliary battery(note- the preconditioning the LV battery comprises powering (which involves discharging current (equivalent to aplicant’s term of “running current”) and thus running current through the LV battery(12 V battery) to power the headlights, radio, and gauges) (col. 1, lines 13-23).
Regarding claim 12, Smith in view of Chow discloses all the claimed invention as set forth and discussed above in claim 8. Chow further discloses, wherein the discharge current through the LV DC auxiliary battery(12V battery) comprises discharge current servicing a vehicle accessory load(note- discloses that conventional automotive electrical devices, such as the headlights, radio, and gauges are powered using a separate low voltage electrical system, such as a 12 V battery; see col. 1, lines 13-23).
Regarding claim 12, Smith in view of Chow discloses all the claimed invention as set forth and discussed above in claim 8. Chow further discloses, wherein the discharge current through the LV DC auxiliary battery comprises discharge current servicing at least one of the HV DC battery modules (Chow discloses that the ECU 112 (which is powered by LV battery 12V) may control the operations of the BMCU 116 to charge and discharge the HV battery 120(col. 6, lines 8-9)).
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 6, 2022